WENTWORTH, Judge.
Appellant seeks review of a presumptive parole release date determination; appellee concedes that the offense of conviction should have been scored as “robbery” rather than “armed robbery,” and further concedes that appellant’s contemporaneous conviction of burglary should not have been used as an aggravating factor since it was also used to increase appellant’s salient factor score. We find the order appealed to be otherwise without error, and we therefore reverse the order appealed only as to the points of conceded error.
Accordingly, the order appealed is affirmed in part, reversed in part, and the cause is remanded for the establishment of an appropriate presumptive parole release date.
BOOTH and THOMPSON, JJ., concur.